DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-22 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, the primary reason for allowance is the inclusion of particularly the limitations: wherein at least some of said pattern data entries are first pattern data entries and each respective one of said first pattern data entries is associated in the memory with at least one said image that is not an image of a pattern, defined at least in part by the respective one of the first pattern data entries, to be printed onto an object or of a part of a pattern, defined at least in part by the respective one of the first pattern data entries, to be printed onto an object, and the printer has a print selection mode of operation in which the user is able to select from the memory one of said pattern data entries to define at least in part a pattern to be printed by the printer during a subsequent print operation, and i) in the case that the selected pattern data entry is one of said first pattern data entries, at least one image with which the selected pattern data entry is associated in the memory and which is not an image of a pattern to be printed by the printer during said subsequent print operation or of a part of a pattern to be printed by the printer during said subsequent print operation, is displayed on the said display following selection of the pattern data entry by the user, and/or (ii)  in 
Regarding claims 7-12, the primary reason for allowance is the inclusion of particularly the limitations: wherein at least some of said pattern data entries are first pattern data entries and each respective one of said first pattern data entries is associated in the memory with at least one said image that is not an image of a pattern, defined at least in part by the respective one of the first pattern data entries, to be printed onto an object or of a part of a pattern, defined at least in part by the respective one of the first pattern data entries, to be printed onto an object, and the printer has a printing mode of operation in which the printer repeatedly performs a print sequence in which it prints a predefined pattern onto an object, the predefined pattern printed in each said print sequence being defined at least in part by a common said first pattern data entry, and in which an image with which the common said first pattern data entry is associated in the memory and that is not an image of a pattern that is printed onto an object during each said print sequence or of a part of a pattern to be printed onto an object during each said print sequence is displayed on the said display during the 
Regarding claims 13-17, the primary reason for allowance is the inclusion of particularly the limitations: a control system, the database storing a plurality of pattern data entries that define, at least in part, a pattern to be printed by the print system and the database additionally storing, in respect of at least some of said pattern data entries, an image associated with the pattern data entry, the image not being an image of a pattern, defined at least in part by the pattern data entry with which the image is associated, to be printed onto an object or of a part of a pattern, defined at least in part by the pattern data entry with which the image is associated, to be printed onto an object, and the control system responding to one of:   a print operation in which the print system prints a pattern defined at least in part by a selected one of said pattern data entries, a selection input that selects from the database one of said pattern data entries for use in defining the pattern to be printed by the print system, and  a selection input that selects from the database one of said pattern data entries in a context permitting the selected pattern data entry to be chosen for defining at least in part the pattern to be printed by the print system, by displaying on the display screen an image stored in the database in association with the selected pattern data entry. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 
Regarding claims 18-22, the primary reason for allowance is the inclusion of particularly the limitations: method of printing comprising the printer displaying, during at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853